Case 1:18-cv-05398-DLI-VMS Document 66-3 Filed 02/09/21 Page 1 of 8 PageID #: 1924




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  ------------------------------------------------------------------------x
                                                                          :   Civil Action No. 1:18-cv-05398
  ROSLYN LA LIBERTE,                                                      :   (DLI-VMS)
                                                                          :
           Plaintiff,                                                     :   AFFIDAVIT OF L. LIN WOOD
                                                                          :   IN OPPOSITION TO MOTION
                              -against-                                   :   TO REVOKE PRO HAC VICE
                                                                          :   ADMISSION
  JOY REID,                                                               :
                                                                          :
           Defendant.                                                     :
                                                                          :
  ----------------------------------------------------------------------- x


  STATE OF GEORGIA                   )
                                     :ss.:
  COUNTY OF FULTON                   )


          L. LIN WOOD, being duly sworn, deposes and says:

          1.       I am a member in good standing of the Bar of the State of Georgia, and the principal

  and sole shareholder of L. Lin Wood, P.C., lead counsel for plaintiff Roslyn La Liberte in this

  action. My admission pro hac vice was granted by this Court by order dated October 11, 2018. I

  submit this affidavit in opposition to the motion made by defendant Joy Reid on January 25, 2021

  for an order revoking my admission.

           2.      Ms. La Liberte contacted me on Sunday, July 1, 2018 after a search she performed

  on the internet identified me as a nationally recognized and experienced defamation lawyer. I

  asked her to telephone me on Monday, July 2, 2018. As a result of our conversation my firm and

  I have represented her interests in the Reid defamation matter continuously since that date. I

  composed and sent the “cease and desist” letter that is attached as Exhibit 7 to the first amended

  complaint in this action.
Case 1:18-cv-05398-DLI-VMS Document 66-3 Filed 02/09/21 Page 2 of 8 PageID #: 1925




         3.        Responding to Paragraph 3 of the Declaration of John H. Reichman (“the Reichman

  Declaration”), since its inception in September of 1997, I have been the sole partner in the law

  firm of L. Lin Wood, P.C. While I entered into an office expense sharing agreement with Taylor

  Wilson, Jonathan Grunberg, and Nicole Wade, these lawyers have never been partners in L. Lin

  Wood, P.C. Each of these lawyers practice law through their own professional corporations and in

  the past, I associated them to assist me in cases of clients of L. Lin Wood, P.C. on a case-by-case

  fee agreement.

         4.        Responding to Paragraph 4 of the Reichman Declaration, my former office-sharing

  lawyers formed the firm of Wade, Grunberg & Wilson, LLC (“WGW”) and I associated that firm

  to assist in this lawsuit. Members of that firm withdrew from this action at the request of Plaintiff.

  WGW filed lawsuit against L. Lin Wood, P.C. for alleged breach of a fee agreement and against

  me for alleged fraud in the inducement. That lawsuit is still pending and the material allegations

  of the lawsuit are denied and disputed. In my opinion, the fraud allegations in the WGW lawsuit

  are frivolous and were asserted with an intent to falsely smear me in part, because I am a supporter

  of President Donald Trump and one or more of the partners of WGW are public supporters of

  BLM. Discovery has not yet commenced in the WGW and I intend to vigorously defend against

  the frivolous claims. In my opinion, Mr. Reichman’s inclusion of this pleading in his Declaration

  in what is supposed to be a sanctions motion by his client also has an improper purpose.

          5.       I deny and dispute the allegations stated in Paragraph 5 of the Reichman

  Declaration. I have been involved in extensive client meetings, the drafting of the pleadings in

  this case, and prosecuting the successful appeal of the motion to dismiss order. I recently handled

  as lead counsel a conference with defense counsel on issues of initial disclosures and settlement.

  Mr. Olasov is my co-counsel and will play an active role in the case for Plaintiff, but I am lead




                                                    2
Case 1:18-cv-05398-DLI-VMS Document 66-3 Filed 02/09/21 Page 3 of 8 PageID #: 1926




  counsel. During 25 of my 43 years of law practice, I have focused on defamation and First

  Amendment litigation.

         6.      I deny and dispute the allegations stated in Paragraph 6 of the Reichman

  Declaration. Prior to November 3, 2020, I was a strong and vocal supporter of the re-election of

  President Trump. At the request of the President, I met with him on March 11, 2020 in the Oval

  Office. Subsequent to the November 3 election, I have continued to exercise my First Amendment

  right of free speech to support President Trump. I have also exercised my right of free speech to

  advocate for protection of the Bill of Rights, honest elections, and against pedophilia and child sex

  trafficking. I have also received credible evidence of serious wrongdoing by high-ranking

  government officials which I have brought to the attention of the public and to federal law

  enforcement officials. The evidence of wrongdoing includes evidence of potentially serious

  crimes perpetrated by the Chief Justice of the United States Supreme Court.

         7.      I deny and dispute the allegations stated in Paragraph 7 of the Reichman

  Declaration. I conducted a press conference with Sidney Powell, the attorney for Lt. General

  Michael Flynn, at Wills Park in Alpharetta, Georgia. I exercised my right of free speech and did

  urge attendees to consider engaging in acts of non-violent freedom of assembly and the right to

  publicly protest acts and inactions by the Georgia Governor and Secretary of State. I am in

  possession of credible evidence supporting criminal acts by these Georgia officials.

         8.      I deny and dispute the allegations as stated in Paragraph 8 of the Reichman

  Declaration. My use of Twitter was an exercise of my right of free speech. The Reichman

  Declaration cherry picks a few of my tweets out of context of the body of social messages on

  Twitter as I post about politics, my religious faith, my rescue puppies, photos of my properties,




                                                   3
Case 1:18-cv-05398-DLI-VMS Document 66-3 Filed 02/09/21 Page 4 of 8 PageID #: 1927




  and other matters of interest to me. I like to write and have used social media as a platform for my

  writing on a variety of subjects.

          9.     I deny and dispute the allegations stated in Paragraph 9 of the Reichman

  Declaration. My tweet about Former Vice-President Mike Pence was protected rhetorical and

  political hyperbole. See Watts v. United States, 394. U.S, 705 (1969).

         10.     I deny and dispute the allegations as stated in Paragraph 10 of the Reichman

  Declaration. I did not attend the rally in support of President Trump on January 6, 2021 and was

  not involved whatsoever in planning the rally or in the incident at Congress that day. Based on

  publicly available information, the events of and participants in the January 6 incident at Congress

  is disputed and unresolved at the present time. What is undisputed is that I was not involved in any

  manner whatsoever. My tweet was protected speech.

         11.     I deny and dispute the allegations stated in Paragraph 11 of the Reichman

  Declaration and incorporate my response to Paragraph 10 above. I am in possession of credible

  evidence to support my statements about Pence and Rod Rosenstein, as well as information about

  the death of Seth Rich.

         12.     I deny and dispute the allegations stated in Paragraph 12 of the Reichman

  Declaration and incorporate my response to Paragraph 10 above. I am in possession of credible

  evidence to support my statements about Mike Pence.

        13.      I deny and dispute the allegations stated in Paragraph 13 of the Reichman

  Declaration and incorporate my response to Paragraph 10 above. The tweet of Bill White that I re-

  tweeted called only for a peaceful protest which is protected under the First Amendment.




                                                   4
Case 1:18-cv-05398-DLI-VMS Document 66-3 Filed 02/09/21 Page 5 of 8 PageID #: 1928




            14.    I deny and dispute the allegations stated in Paragraph 14 of the Reichman

  Declaration. The authenticity of the alleged social account of Ashli Babbitt has not been

  established by admissible evidence and remains unproven and disputed.

            15.    I deny and dispute the allegations stated in Paragraph 15 of the Reichman

  Declaration. I have no firsthand knowledge of or involvement with the “Three Percenters: or

  “Qanon.”

            16.    I deny and dispute the allegations stated in Paragraph 16 of the Reichman

  Declaration. I am not responsible for the characterizations of Ms. Powell and myself by unknown

  third parties.

            17.    My tweet described in Paragraph 17 of the Reichman Declaration is protected

  speech.

            18.    I deny and dispute the allegations stated in Paragraph 18 of the Reichman

  Declaration. My tweet is protected speech.

         19.       With respect to the allegations stated in Paragraph 19 of the Reichman Declaration,

  I have no knowledge of Mr. Colt and am not responsible for his statements.

            20.    I deny and dispute the allegations stated in Paragraph 20 of the Reichman

  Declaration. My tweets are protected speech. No tweet is identified in this paragraph.

            21.    With respect to the allegations stated in Paragraph 21 of the Reichman Declaration

  I do not deny any statement I made at the January 11, 2021 conference assuming it is not taken out

  of context.

            22.    With respect to the allegations as stated in Paragraph 22 of the Reichman

  Declaration, my Twitter account was terminated on or about January 7 as was the account of

  President Trump. After that date, many Twitter accounts of Trump supporters have been




                                                    5
Case 1:18-cv-05398-DLI-VMS Document 66-3 Filed 02/09/21 Page 6 of 8 PageID #: 1929




  terminated. I have credible evidence to support my statements about Pence. My tweet is protected

  speech.

            23.   With respect to the allegations stated in Paragraph 23 of the Reichman Declaration,

  I posted on Parler for months prior to my account being terminated by Twitter and I presently post

  on Telegram. My posts are protected speech and my January 7 post is protected rhetorical and

  political hyperbole. See Watts v. United States, 394. U.S, 705 (1969).

            24.   I have credible evidence to support the truth of my description of Former Vice-

  President Pence as a traitor.

            25.   I deny and dispute the allegations stated in Paragraph 24 of the Reichman

  Declaration. I have turned over whistleblower evidence to the United States Secret Service related

  to Former Vice-President Mike Pence and other high-ranking government officials. If desired by

  this Court, I am prepared to file that evidence along with a considerable amount of evidence of

  election fraud. I am not doing so at this time as I do not believe those issues are relevant to the

  present motion which I believe is nothing more than an effort to smear my reputation and interfere

  with Plaintiff’s Constitutional right to counsel of her choice.

            26.   With respect to the allegations stated in Paragraph 25 of the Reichman Declaration,

  my social posts are protected speech and I have credible evidence to support my statements of

  potential criminal actions which I will file with this Court if requested.

            27.   I deny and dispute the allegations stated in Paragraph 26 of the Reichman

  Declaration. I was not counsel of record in the Wisconsin, Arizona, and Michigan cases. I did not

  seek pro hac vice privileges in those cases. No motion for sanctions has been filed and served upon

  me in the Michigan case. I am the plaintiff in the Georgia case and was represented at the time of

  filing and in the trial court by competent and qualified Georgia counsel. The Georgia case is




                                                    6
Case 1:18-cv-05398-DLI-VMS Document 66-3 Filed 02/09/21 Page 7 of 8 PageID #: 1930




  presently pending before the United States Supreme Court on writ of certiorari and has been set

  for conference on February 19. I believe there is a good faith legal argument supporting the

  Georgia case.

         28.      I deny and dispute the allegations stated in Paragraph 27 of the Reichman

  Declaration. The revocation of my pro hac vice admission in the Delaware case wherein I

  represented Carter Paige is on appeal as it was based on false finding regarding the status of the

  Georgia case and the Wisconsin case. I believe the revocation was undertaken as part of a political

  agenda by a Delaware judge who raised the issue sua sponte without having received any

  complaint by a client or interested party. Delaware is the home state of Joe Biden.

          29.     I deny and dispute the allegations stated in Paragraph 28-34 of the Reichman

  Declaration which relate to my social media posts concerning Chief Justice John Roberts. My posts

  are protected speech and I have credible whistleblower evidence to support the truth of my

  statements. I have not received a retraction demand from Justice Roberts or his counsel and he

  has not made any claim to date that my posts are false and defamatory. Former Vice President

  Mike Pence or Rod Rosenstein have not sent retraction demands or claims that my posts of and

  concerning them are false and defamatory.

          30.     I deny and dispute the allegations stated in Paragraph 35 of the Reichman

  Declaration. I have never advocated that anyone should break the law either in my capacity as a

  private citizen or in my 43 years as a lawyer. Anyone who states that I have done so is not speaking

  the truth.

          31.     I deny and dispute the allegations stated in Paragraph 36 of the Reichman

  Declaration. I had absolutely no involvement in any aspect of the January 6 events or incidents in

  Washington, D.C. I have not visited Washington, D.C. since my March 11 meeting with President




                                                   7
Case 1:18-cv-05398-DLI-VMS Document 66-3 Filed 02/09/21 Page 8 of 8 PageID #: 1931




                                          8
